Allowable Subject Matter
Claims 16-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, fails to disclose
“wherein the service fragment includes service icon information providing uniform resource identifier (URI) information for a service icon used to represent the service in a broadcast signal receiver,
wherein the content fragment includes content icon information and preview information related to the at least one content,
wherein the content icon information provides URI information for a content icon used to represent the at least one content in the broadcast signal receiver, and
wherein the preview information includes preview icon information providing URI information for displaying at least one preview icon image in the broadcast signal receiver, description information providing a description of at least one preview data and preview content information providing URI information for displaying the at least one preview data in the broadcast signal receiver” as recited within the claims in combination with the remaining claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.